Case 1:20-cv-00669-AJT-MSN Document 13 Filed 09/30/20 Page 1 of 3 PageID# 79




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

KHULOOD AL-HADAEI,                         )
                                           )
                    Plaintiff,             )
                                           )
      v.                                   )             Case No. 1:20-cv-669 (AJT/MSN)
                                           )
CHAD WOLF, Acting Secretary, United States )
Department of Homeland Security, et al.,   )
                                           )
                    Defendants.            )

                             DEFENDANT’S STATUS REPORT

       In this action, Plaintiff Khulood S. Al-Hadaei seeks an order to compel a decision by U.S.

Citizenship and Immigration Services (“USCIS”) on Plaintiff’s application for Temporary

Protected Status (Form I-821).

       On August 26, 2020, Defendants moved to the stay the proceedings to allow USCIS to

adjudicate promptly Plaintiff’s application and asked the Court to stay the proceedings for 60 days.

Dkt. 8. In an Order dated August 27, 2020, the Court ordered that the matter be stayed for a period

of forty-five days. Dkt. 12. The Court also ordered the parties to file a status report, “jointly if

possible or separately if not, on or before September 30, 2020” so that the Court may decide

“whether to extend the stay.” Dkt. 12. Pursuant to the Court’s Order, Defendants provide the

following independent update. 1

       On September 17, 2020, USCIS issued a notice of an intent to deny (“NOID”) Plaintiff’s

application on the basis that Plaintiff did not provide all the required documentation relating to



1
 The parties, through their undersigned counsel, attempted to prepare a joint status report for the
Court. Upon presentation of the substance of this notice, Plaintiff’s counsel indicated that he
would prepare a separate report.
Case 1:20-cv-00669-AJT-MSN Document 13 Filed 09/30/20 Page 2 of 3 PageID# 80




Plaintiff’s arrest records that USCIS required to process the application. 2 Specifically, Plaintiff

had not submitted certified copies of the judgment and conviction issued with respect to the arrests

that appeared on Plaintiff’s record. The NOID specified that Plaintiff had until October 20, 2020

to respond with the requested information.

       Two days after Plaintiff received the NOID, she submitted a response with supporting

evidence on September 17, 2020. In light of Plaintiff’s response, USCIS is satisfied that the

rationale that animated its NOID no longer justifies denial of Plaintiff’s application. However,

upon further review of Plaintiff’s individual Record of Proceedings, USCIS has identified an

independent problem with Plaintiff’s application – the potential Plaintiff is actually inadmissible

to the United States – that USCIS must address before it can make a final eligibility determination

on Plaintiff’s instant application for Temporary Protected Status. See 8 C.F.R. § 244.3(c). 3

Although Plaintiff was previously granted Temporary Protected Status, there is no indication in

USCIS’s records that the agency considered this potential ground for inadmissibility. Therefore,

USCIS must make this determination before it can complete the adjudication of Plaintiff’s

application. In light of these findings, USCIS will shortly issue a Request for Evidence (“RFE”)

to address the identified inadmissibility concern. At that point, Plaintiff will have the opportunity

to respond with additional evidence to enable USCIS to further adjudicate her application.

Pursuant to 8 C.F.R. § 103.2(b)(8)(iv), Plaintiff will have 87 days, the maximum allowed time, to




2
  Although the notice was dated September 17, 2020, undersigned counsel received authorization
to send the NOID to Plaintiff’s counsel informally on September 15, 2020 in an effort to help
expedite the matter.
3
 In short, this regulation specifies that certain inadmissibility determinations must be made before
determining whether an application can received Temporary Protected Status.

                                                 2
Case 1:20-cv-00669-AJT-MSN Document 13 Filed 09/30/20 Page 3 of 3 PageID# 81




respond to this RFE. Upon receipt of the Plaintiff’s response, USCIS will resume the prompt

adjudication of Plaintiff’s application.

       Once USCIS formally adjudicates Plaintiff’s application, this lawsuit is moot.

Dated: September 30, 2020                          Respectfully submitted,

                                                   G. ZACHARY TERWILLIGER
                                                   UNITED STATES ATTORNEY

                                                              /s/
                                                   MATTHEW J. MEZGER
                                                   Assistant United States Attorney
                                                   Office of the United States Attorney
                                                   Justin W. Williams U.S. Attorney’s Building
                                                   2100 Jamieson Avenue
                                                   Alexandria, Virginia 22314
                                                   Tel: (703) 299-3741
                                                   Fax: (703) 299-3983
                                                   Email: matthew.mezger@usdoj.gov
                                                   Counsel for Defendants




                                               3
